DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  minor grammatical error. Claim 40 recites “An headset” in line 1.  The Examiner believes the Applicant meant “A headset” and has interpreted claim 40 as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-30 and 32-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 22-30 and 32-39 are dependent on cancelled claims.  The Examiner believes the Applicant meant for claim 22 to be dependent on claim 21, claim 23-25 to be dependent on claim 22, claim 26 to be dependent on claim 21, claim 27 to be dependent on claim 26, claim 28 to be dependent on claim 21, claim 29 to be dependent on claim 27, claim 30 to be dependent on claim 21, claim 32 to be dependent on claim 31, claims 33-35 to be dependent on claim 32, claim 36 to be dependent on claim 31, claim 37 to be dependent on claim 36, claim 38 to be dependent on claim 31, claim 39 to be dependent on claim 38, and has interpreted claims 22-30 and 32-39 as such. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –10 of US Patent No. 11,350,206. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –10 of US Patent No. 11,350,206 disclose every limitation of claims 21-30 in the instant application.
Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 –19 of US Patent No. 11,350,206. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 –19 of US Patent No. 11,350,206 disclose every limitation of claims 31-39 in the instant application.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No. 11,350,206. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No. 11,350,206 disclose every limitation of claim 40 in the instant application.

 Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –10 of US Patent No. 10,880,634. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –10 of US Patent No. 10,880,634 disclose every limitation of claims 21-30 in the instant application.
Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 –19 of US Patent No. 10,880,634. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 –19 of US Patent No. 10,880,634 disclose every limitation of claims 31-39 in the instant application.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No. 10,880,634. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No. 10,880,634 disclose every limitation of claim 40 in the instant application.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –10 of US Patent No. 10,219,068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –10 of US Patent No. 10,219,068 disclose every limitation of claims 21-30 in the instant application.
Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 –19 of US Patent No. 10,219,068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 –19 of US Patent No. 10,219,068 disclose every limitation of claims 31-39 in the instant application.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No. 10,219,068. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No. 10,219,068 disclose every limitation of claim 40 in the instant application.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –10 of US Patent No. 10,701,474. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –10 of US Patent No. 10,701,474 disclose every limitation of claims 21-30 in the instant application.
Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 –19 of US Patent No. 10,701,474. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 –19 of US Patent No. 10,701,474 disclose every limitation of claims 31-39 in the instant application.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No. 10,701,474. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No. 10,701,474 disclose every limitation of claims 40 in the instant application.

For Example see below:
Instant Application
US Patent No. 11,350,206
21. (New) A headset, the headset comprising: a headband operably coupled to each of two ear cups via a headband slide and a headband endcap, wherein: the headband slide comprises a cross-bar that is operably located within an ear cup, the ear cup comprises a guide for allowing vertical movement of the cross- bar with respect to the ear cup, and the headband slide is movable in a vertical direction to provide a first adjustment of the headset.
1. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the cross-bar with respect to the ear cup, the cross-bar being within the ear cup, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction.
31. (New) A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap, wherein each headband slide comprises a cross-bar; and ear cups operatively coupled to the headband slides, wherein: each ear cup comprises a guide for restricting movement of the cross-bar away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, and an actuation of at least one headband slide in a vertical direction provides a first adjustment of the headset.
11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup; enabling adjustment of force on a user of the headset by actuation of at least one headband slide in a vertical direction.
40. (New) An headset, the headset comprising: a headband; a headband endcap at each end of the headband; Page 6 of 8ATTORNEY DOCKET No. 29158US05 a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, wherein an adjustment of force on a user of the headset is enabled by an actuation of at least one headband slide in a vertical direction.
20. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction.


And
Instant Application
US Patent No. 10,880,634
21. (New) A headset, the headset comprising: a headband operably coupled to each of two ear cups via a headband slide and a headband endcap, wherein: the headband slide comprises a cross-bar that is operably located within an ear cup, the ear cup comprises a guide for allowing vertical movement of the cross- bar with respect to the ear cup, and the headband slide is movable in a vertical direction to provide a first adjustment of the headset.
1. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the cross-bar with respect to the ear cup, the cross-bar being within the ear cup, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.
31. (New) A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap, wherein each headband slide comprises a cross-bar; and ear cups operatively coupled to the headband slides, wherein: each ear cup comprises a guide for restricting movement of the cross-bar away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, and an actuation of at least one headband slide in a vertical direction provides a first adjustment of the headset.
  11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup; enabling adjustment of force on a user of the headset by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.
40. (New) An headset, the headset comprising: a headband; a headband endcap at each end of the headband; Page 6 of 8ATTORNEY DOCKET No. 29158US05 a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, wherein an adjustment of force on a user of the headset is enabled by an actuation of at least one headband slide in a vertical direction.
20. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.


And
Instant Application
US Patent No. 10,219,068
21. (New) A headset, the headset comprising: a headband operably coupled to each of two ear cups via a headband slide and a headband endcap, wherein: the headband slide comprises a cross-bar that is operably located within an ear cup, the ear cup comprises a guide for allowing vertical movement of the cross- bar with respect to the ear cup, and the headband slide is movable in a vertical direction to provide a first adjustment of the headset.
  1. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the cross-bar with respect to the ear cup; and a second headband located only above the headband slides, said second headband comprising a flexible band coupled to the headband endcaps and said second headband not in contact with the headband slides, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.
31. (New) A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap, wherein each headband slide comprises a cross-bar; and ear cups operatively coupled to the headband slides, wherein: each ear cup comprises a guide for restricting movement of the cross-bar away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, and an actuation of at least one headband slide in a vertical direction provides a first adjustment of the headset.
11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup; and a second headband located only above the headband slides, said second headband comprising a flexible band coupled to the headband endcaps and said second headband not in contact with the headband slides; enabling adjustment of force on a user of the headset by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.
40. (New) An headset, the headset comprising: a headband; a headband endcap at each end of the headband; Page 6 of 8ATTORNEY DOCKET No. 29158US05 a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, wherein an adjustment of force on a user of the headset is enabled by an actuation of at least one headband slide in a vertical direction.
20. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides utilizing ball detents, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup; and a second headband located only above the headband slides, said second headband comprising a flexible band coupled to the headband endcaps and said second headband not in contact with the headband slides, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.

 
And 
Instant Application
US Patent No. 10,701,474
21. (New) A headset, the headset comprising: a headband operably coupled to each of two ear cups via a headband slide and a headband endcap, wherein: the headband slide comprises a cross-bar that is operably located within an ear cup, the ear cup comprises a guide for allowing vertical movement of the cross- bar with respect to the ear cup, and the headband slide is movable in a vertical direction to provide a first adjustment of the headset.
1. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the cross-bar with respect to the ear cup, the cross-bar beinq within the ear cup; and a second headband comprising a flexible band extending between the headband endcaps, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.
31. (New) A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap, wherein each headband slide comprises a cross-bar; and ear cups operatively coupled to the headband slides, wherein: each ear cup comprises a guide for restricting movement of the cross-bar away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, and an actuation of at least one headband slide in a vertical direction provides a first adjustment of the headset.
11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a Page 3 of 12Application No. 16/280,908 Response to Final Office Action of December 31, 2019 Attorney Docket No. 29158US02 corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup; and a second headband comprising a flexible band extending between the headband endcaps; enabling adjustment of force on a user of the headset by actuation of at least one headband slide in a vertical direction.

40. (New) An headset, the headset comprising: a headband; a headband endcap at each end of the headband; Page 6 of 8ATTORNEY DOCKET No. 29158US05 a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, wherein an adjustment of force on a user of the headset is enabled by an actuation of at least one headband slide in a vertical direction.
20. An audio headset, the headset comprising: a headband; a headband endcap at each end of the headband; a headband slide coupled to each headband endcap; ear cups operatively coupled to the headband slides utilizing ball detents, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup; and a second headband comprising a flexible band extending between the headband endcaps, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction, the actuation of the headband slide limited by a corresponding cross-bar element and guide.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray (US 2016/0134962), Bauman et al. (US 2015/0036834) and Avital (US 2012/0207320) all teach various headphone systems of which are considered pertinent to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651